THIRD DIVISION
                                DILLARD, P. J.,
                            GOBEIL and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 31, 2021



In the Court of Appeals of Georgia
 A19A0425. UHS OF ANCHOR, L.P. d/b/a SOUTHERN DI-0017
      CRESCENT BEHAVIORAL HEALTH SYSTEM v.
      GEORGIA DEPARTMENT OF COMMUNITY HEALTH et
      al.
     DILLARD, Presiding Judge.

      In Premier Health Care Investments, LLC v. UHS of Anchor, L. P.,1 the

Supreme Court of Georgia reversed our judgment in UHS of Anchor, L. P. v. Dept.

of Community Health et al.2 Accordingly, we vacate our earlier opinion and adopt the

opinion of the Supreme Court as our own. For the reasons provided in the Supreme

Court’s opinion, we affirm the trial court’s denial of the petition for judicial review,

which affirmed the final order by the Department of Community Health.

      Judgment affirmed. Gobeil and Hodges, JJ., concur.



      1
          310 Ga. 32 (849 SE2d 441) (2020).
      2
          351 Ga. App. 29 (830 SE2d 413) (2019).